DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 15, line 1 previously recited “claim 11”, this has been amended to read –claim 10--.
Claim 17, line 1 previously recited “claim 11”, this has been amended to read –claim 10--.
Claim 20, line 1 previously recited “claim 11”, this has been amended to read –claim 10--.
Claim 24, line 1 previously recited “claim 11”, this has been amended to read –claim 10--.
Claim 29, line 1 previously recited “claim 11”, this has been amended to read –claim 10--.
Allowable Subject Matter
Claims 10 and 12-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious an assembly comprising an epicycloidal gear train having a central pinion, an outer crown and satellite pinions in engagement with the central pinion and the outer crown and each mounted freely in rotation on a satellite carrier, the central pinion surrounding and being rotationally fixed to a shaft and the gear train comprising means for lubricating the teeth and axes of the satellite pinions, these means comprising an annular cup integral with the satellite carrier opened radially inwardly, characterized in that it comprises fixed oil projection means configured to project oil towards means for deflecting the oil towards an inside of the annular cup, wherein the deflection means are fixed to the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/Primary Examiner, Art Unit 3659